Murphy, P. J.,
dissents in a memorandum as follows: I would affirm.
The memorandum decision by the motion court correctly analyzes the applicable law. The motion court emphasized that different considerations apply in workers’ compensation cases than to cases involving injuries to third persons. Here the majority relies on Matter of Carreras v McGuire (87 AD2d 790), where the issue was whether a vehicular injury to a police officer who was driving a police car, that he kept overnight, while on his way home from work should be considered a line of duty injury. It is and should be the policy of the law to construe liberally an employer’s duty with respect to injuries to employees related to their work. Where the injury is to third persons, different policy considerations apply.
*265The other authority relied upon by the majority is Cooke v Drigant (289 NY 313), which involved the use by an employee of his own car in the course of his work. We are referred to no authority holding an employer liable for negligence in causing a vehicular accident while commuting to work.
The employer defendant, Early Bird Messenger Service, Inc., exercised no control over defendant while he was driving his own car to work (see, Lundberg v State of New York, 25 NY2d 467).
There is no sound policy reason to support the majority’s extension of liability to the employer under the "special benefit” theory. The record indicates that the owner/driver of the car had insurance.